AMENDMENT TO
WARRANT PURCHASE AGREEMENT AND
STOCK PURCHASE WARRANT




This Amendment, effective as of September 28, 2006, amends the terms of the
Warrant Purchase Agreement by and between Streicher Mobile Fueling, Inc., a
Florida corporation (the “Company”), and the undersigned Purchasers dated June
30, 2006 (the “Agreement”) and of the Stock Purchase Warrants issued in
connection with the Agreement (the “Warrants”).


WITNESSETH:


WHEREAS, the Company and the Purchasers entered into the Agreement pursuant to
which the Warrants were issued to the Purchasers, and the Warrants by their
terms expire on September 28, 2006, unless sooner exercised (the “Exercise
Period”); and


WHEREAS, the Company and the Purchasers wish now to extend the Exercise Period
for the Warrants to November 30, 2006 and to correspondingly extend the
suspension of the Company’s obligation to make principal payments on the Notes
(as that term is defined in the Agreement).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Warrants and the Agreement and hereinafter set forth, the
parties hereto hereby alter, modify and amend the Warrants and the Agreement as
follows.


1.  The Exercise Period for each of the Warrants is hereby extended to November
30, 2006.


2.  If and to the extent that the Warrants are not exercised and expire, the
suspended principal payments for the Notes will be paid at the time of the next
scheduled principal payments on February 28, 2007.


3.  Except as expressly stated in this Amendment, the terms and conditions of
the Warrants and the Agreement shall remain in all respects unchanged.



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused these Amendments to be duly
executed as of the date first above set forth.


THE COMPANY:


STREICHER MOBILE FUELING, INC.




By: /s/Richard E. Gathright                                     
Richard E. Gathright, President and CEO


PURCHASERS:


TRIAGE CAPITAL MANAGEMENT, L.P.




By: /s/Leon Frenkel                                                 
Name:  Leon Frankel                                                
Title: Senior Manager                                              
 

TRIAGE CAPITAL MANAGEMENT B, L.P.




By: /s/Leon Frenkel                                                 
Name:  /s/Leon Frenkel                                           
Title: Senior Manager                                              










[Signatures to that certain Amendment to Warrant Purchase Agreement and Stock
Purchase Warrant effective as of September 28, 2006]